OFFICE       OF THE      A-ITORNEY     GENERAL        OF   TEXAS
                                         AUSTIN




Honorable   C. H. Cavnesa
ZLate Auditor
hlst in ( Texas

Dear Mr.     Cavness:
                                                                          Taxes Na-



              Referenoe   13 made to
to nhich     you attaohed   oertaln
ofrio      in oonneotlon   wlth ou


                        What   lo   the                   of     the Texas Ha-
        tional    Guard                                     is    it a State




                                                          y Board was oreated by
the Leglsla      ture                                    alter  eflo of the State
                                                  t is an agenoy 0r the State lt
                                                  aving an ln~lvlduality    separate
                                                  e acoomplishment    or the purposes
                                                   Art. SSQOb, V.~k. 0. 9.; ‘MIBS



                                he .above mentioned~ Eouston Light     .Cuard
                                tion,   Ino. property   belong on the books
                                General’s    Department .or should, It be re-
                                ok3  of the Texas National     Guard Armory


            House Coacurrept   Resolution   No. 30 as adopted by the
46th J,egislature,   1939; acoepted    on behalf   of the State the proy-
erty of the Houston Llpht c%mrd Veterans         Asaooiation,  InO. iOr
the use anti banefit   of the Houston Light Guard, now besfgnated
                                                                                    693
Honorable      C. II.    Cavness,   page 2


as a0qiany   c:, One Hundred and Forty-third          Infantry.    The eo-
ceptanae of the deed to this property            vested title   In the
State.    Tha Resolution    provided    that the deed be delivered
to the Jdjutent    reneral,   and that the buildinp.        be deslmated
as a Texas Natianal      Guard ,‘rmory.     ‘Vie are of the opJ.nicn the,.
tba Instruments    or oonveyanoe     abould be kel:,t in the custody
or the :,dJutant Ceneral’n      Department aa is provided        ii: .:ectlon
2 or .:rt. 6890b, whioh Is as r0ii0w8:

             *3eo.   3.    As and when any of the property         owned
      by the F!oard shall      be fully    peId far,   iree of all
      liens,    and all debts and other oblfgatisns          lnourred
      in oonneatlon      with the aoquisltlon       or oaaatruotlcin   of
      suob property      have been fully      paid, the Roard shell
      dormte, transfer       and convey auoh property,       by appro-
      prfets    instrument8    of transier     and oonveyenoe,     to the
      State of Texas, and suob instruments            of transfer    and
      conveyanoe     shall   be kept In the custody of the kdju-
      tant General*s       Department.”


               -3. %hen the 36th Dlvislon  Aviation Airport                 and
      Ahwry    property  has been paid for In full,  should                 this
      property   be recorded  on the books of the Adjutant                  Cen-
      eral’s   Department or should It be recorded   on the                 books
      of the Texas National     Guard Armory Board?

            “4.  Bar the further   guldanoe              of  all aoneerned,
      should land and buildings    aoqulred              or constructed   by
      funds expended by the Texas NatIonal                 Guard Armory E&bard
      upon final  payment., be recorded    on            the books or the Ad-
      jutant General’s  Department or the                Texas National    Guard
      Armory Board?*

            The provlslons   0r Sec.  3 of Art. 5890b oontrol   In this
oaae also.    “rhen the property  Is fully  pald for,  It must be trans-
ferred  to the State at’provided     by law; and the instruments   Or
conveyanoe   must be kept In the custody of the Adjutant General’s
Department.

               Our dIscussIon-      of   your   iIfth   question   will   be applioable
to these      questtons  else.

               *5.       1.1 the event t&at any of the 9rIIiDry property
      croduoes          inoome, wbiob is the 0856 with the AirFOrt prop-
      erty,     as      some of the hangers ware leased  to the PxaniSi




                                                                                          .,.
                                                                      ..
                                                                           fX%?



Honorable      C. Ii. Cavness,     pspe   3



         Airways   Corporation,  also to tbs C. A. ,A., should
          suah revenue revert   to the Adjutant General’s   De-
        -partmsnt   3r tc f!;e TexaE Notional  fuard !mnory Foard
         after  suoh properties   have been fully   paid Sor and
         deraied to the .,tste of Texas?”

               As we vie* the Texre National Guard irmory         Eoard Act
in relation      to your questions, we sre of the opinion         that the
Leplslature      InteMded the Act to have a duel purpose.

           The first  purpose was to oreate an s~cncy,       in the ab-
senoe of an existing   aionay,  with authority    to oooperste    with
the United :%tetes Government,   by securing   available   federal
funds to construot   National  Guard Armrles    in the State.      By
subsequent  amendments the Board was Riven almost unlimited
power to scooapllsh   this purpose.

           TW seoond purpose of the Act in effect         made the Armory
Board the managing agenoy of the Stste in respect         to al: Texas
National  Guard property.     Seation 2 of the Aot provided       that the
Roard have ohsrpe of the malntensnoe      end operation     of all Texas
National  Guard ‘rrmorles,  end all other property      and equipment
necessary  or usetul  in co::.neotlon with them.

               The two purposes,      as we have expressed   them,   are not
in confllot.

            In oonnaotlon     with this disoussion     we refer     to our
Opinion No. O-5695, when we held that the Armory Board was
authorized   to keep, the Income derived       from the rental      oi the
Houston Airport    prc:perty.     That property    was aoqulred     snd lm-
provements msde throvh        oooperstlon   with federal     a&eacles.     The
Armory Eoard borrowed money to furnish           the State's    part of the
east.    The rents and revenuers were pledged as seourity.              At
such tims ar. that property,       or any other in like      oondltlon,    be-
comes free and clear       of ali debt8 and lnoumbranoes,         it Is then
to be trensferred     to the Ststs by approprlnta        instruments     of oon-
veyanoe as provided      for in :;eotion   3 of the Act.      I!‘hen the oon-
vcyexme is effected      the status    of the Armory Board, in respect         to
the particular    property,     Is changed from owner to that of manap-
lng a rent, and as aoh the Board must manac.e, control              and maln-
tuln the property     for the use end benefit       of thn Texss National
Guard.

              ,khen ttiri change ot status occurs,      It is our opinion
that,     in the absenaa of an eripress provision       in the :mnOry Boerd
                                                                                        695


Honorable         0, B.     Cavne66,    page 4



Aot,      any    fumls  6erived  from the renting  OS the property tra.tu-
fsrred    to      the Stats mnat be held by the Armory Board pending
dlspoaltlon          of suoh funds by en appropriate   Act or the Legl~-
lature.

            In this later statue  as Managing   Agent ror t&e State,
the Armory Board la dependent on legislative      appropriations   for
funds to manage, maintain and operate Texas Rational        Guard Armor-
lea, stablea,   hangers and other property    rued in oonneotlon   with
them.

           The raoorde   of the Adjutant   General's    Department should
refleot  ownership  in the State of all property      irae of debt.   Suoh
property  should be oarrlsd    on the booka of the Armory Board in a
proper manner refleotlng    maintenanoe   and operating    oosta.

                 "6. Is thare any atatate     or lam requiring that
          the Adjutant  General's   Dapartxi4nt or the Texas Rational
          Guard Armory Board submit any and all leases,       deeds;
          and other instruments   to the Attorney    General for ap-
          proval?*

           The Conatltutlon  of Texas established     the oftloe     of At-
torney Gmmral and prescribed    the dotlea   of the'offloe.        Art. 4,
Sea. 22. Under the General Laws of Texne, Art.      4399,   V.'A.'U.    5.
it 18 provided   that the offloo of Attorney   General be avallablr
to render  logal  4sslatanoe to departments   of Government.
  ~~.~     Khlle we do not know of 4 general   law,rsquirlng    the Ad-
jut4nt General's   Department or the Armory DoaTd to submit the ln-
Hruments mentioned    in your question to the Attorney General for
,approval, the leg41 e4rvloe4  of this department   are available   to
those departments   in suoh instenoe, and others;   and-to other de-
DerQsants of the State 48 wsZ1.

                 Iu aocordanoe       with your reqaeat we 414 returning             to the
offloa      of   the Adjutant       General the three dooumants lleted             below:

                "1.    Rssoliitlon   of Rouston Light    Guard Veterans
          Assooiatlon,     Ino.,   authorizing  transfer   of prop4rty
          to State of Texas.

                 v2.      Photo6tatio    copy    of House   Concurrent   Resolu-
          tion   No.     30.
                                                                                696

Hmorable   0. B.     Cavne68,   pa&e 5




           “3.      Deed from the Howton       Light Guard Vetarane
     Assoalatlon,      Ino., to the State      of Texas."


                                                    Yours   very   truly

                                                ATTORNXYGiiNFJUL OF TEXA




                                :. ...:>;s~,
                                                                    Aasiatant